
	

114 HR 1096 IH: Real Choice for Veterans Act
U.S. House of Representatives
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1096
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2015
			Mr. Byrne (for himself, Mr. Rogers of Alabama, Mrs. Roby, and Mr. Aderholt) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend the Veterans Access, Choice, and Accountability Act of 2014 to clarify the distance
			 requirements regarding the eligibility of certain veterans to receive
			 medical care and services from non-Department of Veterans Affairs
			 facilities.
	
	
 1.Short titleThis Act may be cited as the Real Choice for Veterans Act. 2.Clarification of distance requirementSection 101(b)(2)(B) of the Veterans Access, Choice, and Accountability Act of 2014 (38 U.S.C. 1701 note) is amended by striking medical facility and all that follows through the semicolon and inserting the following: closest medical facility of the Department, including a community-based outpatient clinic, that is able to provide to the veteran the care and services that the veteran seeks;.
		
